PER CURIAM.
This appeal brings up for review a judgment of conviction of indirect criminal contempt entered in proceedings filed under RCrP Rule 3.840.
We have examined the briefs and record and heard argument of counsel. The evidence was conflicting. However, there is competent substantial evidence to support the judgment of conviction. In such a situation, we should not substitute our judgment for that of the trial judge, who heard the testimony of and saw the demeanor of the witnesses and the appellant, on a question of fact. 2 Fla.Jur., Appeals, Sections 346 and 347, pages 721-730, and authorities cited.
The other points raised on appeal have been considered and found to be without merit.
Accordingly, the judgment appealed from is affirmed.
CROSS and MAGER, JJ., and SMITH, D. C., Associate Judge, concur.